JOHN F. STROUD, Jr., Chief Judge, dissenting. I agree with J the majority that the police officer had probable cause to stop the van in order to ascertain the validity of its registration, and that, consequently, the initial stop was valid. I do not agree, however, that the officer’s continued detention of the vehicle and its occupants exceeded the valid reason for the initial stop, thereby making the subsequent search unconstitutional. I therefore respectfully dissent and would affirm the convictions. When reviewing a trial court’s ruling on a motion to suppress, we make an independent determination based on the totality of the circumstances and reverse only if the trial court’s ruling was clearly against the preponderance of the evidence. Embry v. State, 70 Ark. App. 122, 15 S.W.3d 367 (2000). The majority relies upon United States v. Beck, 140 F.3d 1129 (8th Cir. 1998). I, too, find that Beck is instructive. As explained by the Eighth Circuit Court of Appeals: During an investigative stop, officers may check for weapons and may take any additional steps “reasonably necessary to protect their personal safety and to maintain the status quo during the course of the stop.” United States v. Hensley, 469 U.S. 221, 235 (1985); see abo United States v. Dawdy, 46 F.3d 1427, 1430 (8th Cir.) (holding that requests for identification of all occupants, explanation of presence in area, and warrant check was within reasonable scope of detention), cert. denied, 516 U.S. 872 (1995); United States v. White, 42 F.3d 457, 459 (8th Cir. 1994) (holding that request for license, destination, and purpose of trip within reasonable scope of detention); United States v. Ramos, 42 F.3d 1160, 1163 (8th Cir. 1994) (concluding that license and vehicle registration checks were reasonable), cert. denied, 514 U.S. 1134 (1995). Nonetheless, unless [the police officer has] a reasonably articulable suspicion for believing that criminal activity was afoot, continued detention of Beck became unreasonable after he had finished processing Beck’s traffic violation. See United States v. Mesa, 62 F.3d 159, 162 (6th Cir. 1995) (“Once the purposes of the initial traffic stop were completed, there is no doubt that the officer could not further detain the vehicle or its occupants unless something that occurred during the traffic stop generated the necessary reasonable suspicion to justify a further detention.”). Because the purposes of Officer Taylor’s initial traffic stop of Beck had been completed by this point, Officer Taylor could not subsequently detain Beck unless events that transpired during the traffic stop gave rise to reasonable suspicion to justify Officer Taylor’s renewed detention of Beck. . . . Thus, we must consider whether Officer Taylor had a reasonable, articulable suspicion that Beck’s Buick was carrying contraband or that other criminal activity may have been afoot. . . . “ ‘Whether the particular facts known to the officer amount to an objective and particularized basis for a reasonable suspicion of criminal activity is determined in light of the totality of the circumstances.’ ” This court has summarized the standards used to consider whether reasonable suspicion exists as follows: The standard of articulable justification required by the fourth amendment for an investigative, Terry-type seizure is whether the police officers were aware of “particularized, objective facts which, taken together with rational inferences from those facts, reasonably warranted] suspicion that a crime [was] being committed.” ... In assessing whether the requisite degree of suspicion exists, we must determine whether the facts collectively establish reasonable suspicion, not whether each particular fact estabhshes reasonable suspicion. “[T]he totality of the circumstances — the whole picture — must be taken into account.” . . . We may consider any added meaning certain conduct might suggest to experienced officers trained in the arts of observation and crime detection and acquainted with operating modes of criminals. ... It is not necessary that the behavior on which reasonable suspicion is grounded be susceptible only to an interpretation of guilt, . . .; however, the officers must be acting on facts directly relating to the suspect or the suspect’s conduct and not just on a “hunch” or on circumstances which “describe a very broad category of predominantly innocent travelers.” 140 F.3d at 1134-1136 (emphasis added) (citations omitted). Contrary to the conclusion reached by the majority in the instant case, I have concluded that, in viewing the totality of the circumstances, “something that occurred during the traffic stop generated the necessary reasonable suspicion to justify a further detention.” Here, when the officer checked the Texas license tags, they did not show that the car was registered, providing the basis for the initial stop. When he asked the driver, Laime, for his driver’s license, Laime gave him an ID card from Virginia. The officer asked him why the van had Texas tags if he was from Virginia, and Laime told him that the van belonged to a friend in Texas. Laime also told him that he and the other occupant of the vehicle were heading to Litde Rock to meet some friends for supper and that those friends were going to take him to Washington. He said that his female passenger [appellant Jeanna Dodd] would then take the van back to Texas. The officer then asked for registration or insurance papers and he was given insurance papers made out to “Jeanna Dodd” with a “Subaru” listed as the insured vehicle rather than the Dodge van that Laime was driving. At that point the officer did not know who “Jeanna Dodd” was. The officer then went back to his patrol car to check the Virginia ID and to run the Texas tags again. The tags still came back with no registration information. The officer then went back to the van and asked the driver, Laime, to return to the patrol car with him because he had some questions. When Laime came to the patrol car, he had the Texas registration papers on the van. Those papers showed that the van was registered to “Jeanna Dodd,” the same name shown on the insurance papers. The papers showed that the van had been registered in Ft. Sam Houston at 12:30 p.m. that afternoon. It is at this point that the majority maintains the detention should have ended, whereas I think the officer’s suspicions were still reasonable because the computer was not showing the car as registered, and it would be implausible if not impossible to register a vehicle at Ft. Sam Houston/San Antonio, Texas, at 12:30 p.m. and be near Benton, Arkansas before 6:00 p.m. on the same afternoon. He produced nothing but registration papers and insurance papers in the name of a person, “Jeanna Dodd,” that was not the driver and that had not yet been identified as the female passenger. Moreover, when the officer asked Laime where they were going to eat, he responded that he could not remember the name, but that his sister would know. The officer then went to talk to the female passenger. She also stated that they were brother and sister, that she lived in Texas and he in Washington, and that they were going to Little Rock to eat supper with friends that were going to take him back to Washington. When the officer asked her where they were going to eat, “She couldn’t remember the address or whether it was Arby’s or Wendy’s or any other place like that.” Neither could she tell him the names of the people they were to meet. I think the officer’s continued suspicions remained reasonable at this point as well. The officer then returned to his patrol car to talk to Laime and to have Hot Springs run a criminal-history check on him. He asked Laime if he had any arrests and Laime responded that he had a driving offense a couple of years ago. The officer described Laime as becoming irate, combative, and hostile, and that at some point he called for other officers. The officer then returned to the van to talk to the passenger [Dodd] again. He asked her for identification, and it was at that point that he learned that she was “Jeanna Dodd,” the person in whose name the van was registered. Yet both she and Laime had previously told him that the van belonged to a friend in Texas. In short, I find that these facts are distinguishable from those presented in Beck, supra. Laime and Dodd both seemed to be trying to avoid full identification of themselves and the ownership of the vehicle, neither could remember where they were meeting the people in Litde Rock, and Dodd could not remember the names of the people they were meeting. Based on the totality of these circumstances, I think the officer had sufficient reasons for further detaining appellants even after being furnished Texas registration papers. Consequendy, I would find that the trial court’s denial of the motion to suppress was not clearly erroneous. The majority opinion does not address the remaining points of appeal, and neither do I, other than to say that I do not find reversible error with respect to either of them.